OPINION
PER CURIAM.
The defendant, Kevin T. St. Jean, appeals his conviction in the Superior Court for robbery. The sole issue raised on appeal is whether the trial justice erred in denying the defendant’s motion to dismiss the indictment based on the exemption granted to college students and professors excusing them from serving on grand and petit juries. This exemption, he alleges, violates his right to have a jury drawn from a fair cross section of the community.
This identical issue was recently decided in State v. Fogarty, R.I., 433 A.2d 972 (1981). Fogarty, therefore, is dispositive of this appeal.
The issue raised on appeal was not properly litigated in the trial court. The trial justice was not presented with evidence or data regarding the exemption granted to members of the academic community. Thus, as in Fogarty, we cannot fault the trial justice for not granting the motion when the issue was “not presented to him in a rational and recognizable posture.” Id. 433 A.2d at 974.
The appeal of the defendant is denied and dismissed. The judgment of conviction is affirmed, and the papers in the case are remanded to the Superior Court.